                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        JOHN BATIESTE GREENE, JR.,                      Case No.19-cv-01073-JSC
                                                         Plaintiff,
                                   6
                                                                                            ORDER RE: PLAINTIFF’S MOTION
                                                   v.                                       TO REMAND
                                   7

                                   8        FAY SERVICING, LLC, et al.,                     Re: Dkt. No. 11
                                                         Defendants.
                                   9

                                  10            Plaintiff John Batieste Greene, Jr. sued Fay Servicing, LLC (“Fay Servicing”), U.S. Bank,

                                  11   National Association (“U.S. Bank”), and Affinia Default Services, LLC (“Affinia”) (collectively,

                                  12   “Defendants”) in the Superior Court of the State of California for the County of Contra Costa,
Northern District of California
 United States District Court




                                  13   alleging violations of California law arising out of foreclosure proceedings.1 (Dkt. No. 1-1.)2

                                  14   Defendants timely removed the action to this Court asserting federal question jurisdiction pursuant

                                  15   to 28 U.S.C. §§ 1331, 1441(b), and alternatively, diversity jurisdiction under 28 U.S.C. §§ 1332,

                                  16   1441(b). (Dkt. No. 1.) Now pending before the Court is Plaintiff’s motion to remand, (Dkt. No.

                                  17   11). After careful consideration of the parties’ briefing and Fay Servicing’s responses to the

                                  18   Court’s orders to show cause regarding diversity of citizenship, the Court GRANTS Plaintiff’s

                                  19   motion to remand.

                                  20                                            BACKGROUND

                                  21   I.       Complaint Allegations and Judicially Noticeable Facts3

                                  22            The following background is taken from Plaintiff’s complaint in the instant action and

                                  23   facts in the related action, also before this Court: Greene v. Wells Fargo Bank, N.A., et al., 18-cv-

                                  24

                                  25   1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  26   636(c). (Dkt. Nos. 5, 10, 12.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  27   ECF-generated page numbers at the top of the documents.
                                       3
                                         Pursuant to Federal Rule of Evidence 201(b), this Court previously noticed several adjudicative
                                  28   facts in this action and the related action. (See Dkt. No. 32 at 3-4); see also Greene v. Wells Fargo
                                       Bank, N.A., et al., 18-cv-06689-JSC, 2018 WL 6832092, at *2-3 (N.D. Cal. Dec. 28, 2018).
                                   1   06689-JSC. The gravamen of Plaintiff’s complaint is that Defendants have improperly proceeded

                                   2   with foreclosure proceedings despite Plaintiff’s submission of a loan modification application.

                                   3   Plaintiff has at all relevant times owned and resided at the subject property located at 1795

                                   4   Meadows Avenue, Pittsburg, CA 94565. (Dkt. No. 1-1 at ¶ 11.) In November 2005, Plaintiff

                                   5   obtained a loan of $599,000 from World Savings Bank, secured by a deed of trust. Greene, 2018

                                   6   WL 6832092, at *1. The loan was assigned to Wells Fargo in 2009 following a corporate merger.

                                   7   Id.

                                   8          On September 23, 2013, the trustee recorded a Notice of Default against the subject

                                   9   property. Id. Plaintiff filed for bankruptcy thereafter and entered into a Chapter 13 Plan. Id.

                                  10   Plaintiff was unable to make payments under the Plan, and on August 1, 2018, the bankruptcy

                                  11   court granted Wells Fargo relief from automatic stay following Plaintiff’s default. Id. On

                                  12   September 20, 2018, Wells Fargo recorded a Notice of Trustee’s Sale, indicating that Plaintiff was
Northern District of California
 United States District Court




                                  13   in default under the Deed and a public auction would take place on October 22, 2018. Id. Wells

                                  14   Fargo subsequently postponed the trustee’s sale until January 10, 2019.4 Id. “Thereafter,

                                  15   Defendant U.S. Bank acquired the beneficial interest in the loan while Defendant Fay Servicing”

                                  16   became the servicer. (Dkt. No. 1-1 at ¶ 12.) Defendant Affinia remains the trustee. (Id.)

                                  17          In December 2018, “Plaintiff submitted a complete loan modification” application to Fay

                                  18   Servicing. (Id. at ¶ 15.) Fay Servicing acknowledged receipt of Plaintiff’s “complete” application

                                  19   by letter dated December 28, 2018. (Id. at ¶ 16.) The letter informed Plaintiff that Fay Servicing

                                  20   could not “conduct a foreclosure sale before evaluating” his complete application. (Id. at ¶ 17.)

                                  21   The complaint asserts that “Defendants have not issued a written determination of Plaintiff’s

                                  22   complete loan modification application,” and impermissibly scheduled a foreclosure sale despite

                                  23   failing to provide such written determination. (Id. at ¶¶ 36-38.)

                                  24   //

                                  25

                                  26   4
                                         After becoming the servicer, Fay Servicing “instructed its trustee to postpone the sale while it
                                  27   was reviewing Plaintiff’s loan modification application.” (Dkt. No. 29-12 at ¶ 14.) The sale was
                                       then postponed from January 10, 2019 until February 11, 2019 “per lender/servicer request” and
                                  28   then again until February 25, 2019 for the same reason. (Id.) The sale was then postponed further
                                       and was scheduled to be held on March 28, 2019.
                                                                                        2
                                   1   II.    Procedural History

                                   2          Plaintiff filed his complaint in state court on January 24, 2019 seeking damages and

                                   3   injunctive relief for alleged violations of the California Homeowner Bill of Rights (“HBOR”),

                                   4   California Civil Code § 2924.11, the Rosenthal Fair Debt Collections Practices Act (“RFDCPA”),

                                   5   California Civil Code § 1788, and the Unfair Competition Law (“UCL”), California Business and

                                   6   Professions Code § 17200. (Dkt. No. 1-1.) Plaintiff then filed an ex parte application for a

                                   7   temporary restraining order on February 22, 2019, seeking to stop the foreclosure sale of the

                                   8   subject property scheduled for February 25, 2019. (Dkt. No. 25-2, Ex. B.) The state court granted

                                   9   Plaintiff’s application by adopting his proposed order and set a hearing on Plaintiff’s request for a

                                  10   preliminary injunction for March 27, 2019. (Dkt. No. 25-3, Ex. C.)

                                  11          Defendants removed the action to federal court on February 27, 2019. (Dkt. No. 1.)

                                  12   Defendants then filed a motion to dismiss the complaint, (Dkt. No. 7), which is currently pending
Northern District of California
 United States District Court




                                  13   and scheduled for oral argument on May 23, 2019. Thereafter, on referral from Magistrate Judge

                                  14   Laurel Beeler, (Dkt. No. 20), this Court issued an order relating the case to Greene v. Wells Fargo

                                  15   Bank, N.A., et al., 18-cv-06689-JSC, (Dkt. No. 21), and the case was reassigned to the undersigned

                                  16   on March 27, 2019. Plaintiff filed an application for a temporary restraining order on March 26,

                                  17   2019, (Dkt. No. 23), which the Court denied, (Dkt. No. 32).

                                  18          Plaintiff filed the instant motion to remand on March 7, 2019. The motion is fully briefed.

                                  19   (See Dkt. Nos. 19 & 34.)

                                  20                                              DISCUSSION

                                  21          “Federal courts are courts of limited jurisdiction. They possess only that power authorized

                                  22   by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

                                  23   (1994). “The basic statutory grants of federal-court subject-matter jurisdiction are contained in 28

                                  24   U.S.C. §§ 1331 and 1332. Section 1331 provides for ‘federal question’ jurisdiction, § 1332 for

                                  25   ‘diversity of citizenship’ jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (internal

                                  26   brackets omitted).

                                  27          “Only state-court actions that originally could have been filed in federal court may be

                                  28   removed to federal court by the defendant.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392
                                                                                         3
                                   1   (1987). A defendant seeking removal to federal court “bears the burden of establishing that

                                   2   removal is proper,” and the “removal statute is strictly construed against removal jurisdiction.”

                                   3   Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009).

                                   4   “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the first

                                   5   instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); see also 28 U.S.C. § 1447(c) (“If at

                                   6   any time before final judgment it appears that the district court lacks subject matter jurisdiction,

                                   7   the case shall be remanded.”).

                                   8          Defendants Fay Servicing and U.S. Bank removed this action on the grounds of both

                                   9   federal question jurisdiction and diversity jurisdiction, and Defendant Affinia joined in the

                                  10   removal. Plaintiff asserts that remand is warranted because neither federal question jurisdiction

                                  11   nor diversity jurisdiction exists on the face of the complaint.5 After reviewing the parties’ briefing

                                  12   on this motion, the Court issued three orders to show cause to Fay Servicing ordering it to clarify
Northern District of California
 United States District Court




                                  13   its citizenship to confirm that complete diversity of citizenship exists for purposes of diversity

                                  14   jurisdiction.6 (See Dkt. Nos. 36, 39, 41.) Fay Servicing responded to the third order to show

                                  15   cause by stating that it “now vacates removal based upon diversity and proceeds solely on its

                                  16   removal for a federal question.” (Dkt. No. 42 at 2.)

                                  17          Thus, the only remaining basis for removal is federal question jurisdiction. The Court

                                  18
                                  19   5
                                         Plaintiff challenges only the amount in controversy requirement with regard to diversity
                                  20   jurisdiction. The parties’ briefing does not address complete diversity of citizenship.
                                       6
                                         Complete diversity means that “each defendant must be a citizen of a different state from each
                                  21   plaintiff.” In re Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1234 (9th Cir. 2008). For
                                       purposes of diversity jurisdiction, “a corporation shall be deemed to be a citizen of every State and
                                  22   foreign state by which it has been incorporated and of the State or foreign state where it has its
                                       principal place of business.” 28 U.S.C. § 1332(c)(1). And “an LLC is a citizen of every state of
                                  23   which its owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d
                                       894, 899 (9th Cir. 2006). It is undisputed that Plaintiff is citizen of California. Thus, for purposes
                                  24   of complete diversity, no Defendant can be a California citizen. Defendant Affinia is an LLC
                                       whose members are citizens of Georgia. Greene, 2019 WL 1331027, at *3 n.9 (N.D. Cal. Mar.
                                  25   25, 2019). Defendant U.S. Bank is a national banking association whose “main office is located in
                                       Ohio.” (Dkt. No. 1 at 5 (citing Rouse v. Wachovia Mortg., FSB, 747 F.3d 707, 708 (9th Cir. 2014)
                                  26   (concluding that under 28 U.S.C. § 1348, a national bank is a citizen “only of the state in which its
                                       main office is located.”)).) As the Court noted in its third order to show cause, (Dkt. No. 41), the
                                  27   citizenship of Fay Servicing remains unclear because Fay Servicing’s sole member and owner is
                                       itself an LLC (Fay Management, LLC), and that LLC’s sole member and owner is another LLC—
                                  28   Fay Financial, LLC.

                                                                                          4
                                   1   addresses that basis below and concludes that subject matter jurisdiction is lacking.

                                   2   I.      Federal Question Jurisdiction

                                   3           Federal question jurisdiction under Section 1331 requires a civil action to arise “under the

                                   4   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “Ordinarily, the existence

                                   5   of federal question jurisdiction is determined from the face of the complaint.” Ultramar Am. Ltd.

                                   6   v. Dwelle, 900 F.2d 1412, 1414 (9th Cir. 1990). Thus, “[u]nder the longstanding well-pleaded

                                   7   complaint rule, . . . a suit arises under federal law only when the plaintiff’s statement of his own

                                   8   cause of action shows that it is based upon [federal law].” Vaden v. Discover Bank, 556 U.S. 49,

                                   9   60 (2009) (internal quotation marks and citation omitted) (alteration in original). A suit is based

                                  10   on federal law if “federal law creates the cause of action or . . . the plaintiff’s right to relief

                                  11   necessarily depends on resolution of a substantial question of federal law.” Franchise Tax Bd. of

                                  12   State of Cal. v. Constr. Laborers Vacation Tr. For S. Cal., 463 U.S. 1, 27-28 (1983). Plaintiff
Northern District of California
 United States District Court




                                  13   argues that federal question jurisdiction is lacking because the complaint pleads only state law

                                  14   causes of action.7 The Court agrees.

                                  15           Plaintiff’s complaint seeks damages and injunctive relief for violations of: (1) the

                                  16   California Homeowner Bill of Rights, California Civil Code § 2924.11; (2) the Rosenthal Fair

                                  17   Debt Collection Practices Act, (“RFDCPA”), California Civil Code § 1788; and (3) the Unfair

                                  18   Competition Law, California Business and Professions Code § 17200. (Dkt. No. 1-1.)

                                  19           Defendants’ notice of removal asserts that federal jurisdiction exists because the second

                                  20   cause of action under the RFDCPA references violations of the Fair Debt Collections Practices

                                  21

                                  22
                                       7
                                         Plaintiff’s briefing on the instant motion contains statements that are neither helpful to the Court
                                       nor reflective of the decorum expected of litigants. (See Dkt. No. 11 at 10, 14, 16, 19
                                  23   (“Defendants’ statement to the contrary is the result of either ignorance or bad faith”; “Defendant
                                       [sic] blatantly ignores the express of the language [sic] of the complaint as it relates to Plaintiff’s
                                  24   request for legal remedies”; “Defendant [sic] seems to fetishize Plaintiff’s use of ‘permanent
                                       injunction’”; “Defendant’s [sic] argument relies on an absolutely untenable premise”; and “This
                                  25   claim is ridiculous and contrived by [sic] the case law.”); see also Dkt. No. 34 at 3, 5, 7,
                                       (“Defendants blatantly ignores [sic] the painfully plain language of the [RFDCPA]”; “This is not
                                  26   the Law, and Defendants’ statement to the contrary is brazenly based in bad faith”; “Defendants’
                                       faith appears to be lacking in goodness”; “Defendants’ modus operandi is to break the rules and
                                  27   litigate in accordance to their whims, desires, and tastes”; “This is an absolute misrepresentation of
                                       the law, and it is a blatant abuse of the removal process”; and “Defendants abuse the trust and faith
                                  28   of this Court as well as that of the American People when they remove without a reasonable basis
                                       to do so as they have done here.”).)
                                                                                          5
                                   1   Act (“FDCPA”), 15 U.S.C. §§ 1692d, 1692e, and 1692f. Defendants are correct that the

                                   2   complaint references provisions of the FDCPA; however, it does so only in the context of its state

                                   3   law claim under the RFDCPA because Section 1788.17 specifically incorporates those FDCPA

                                   4   provisions into California law. (See Dkt. No. 1-1 at ¶¶ 42-56 (stating claim under Cal. Civ. Code

                                   5   § 1788.17 and referencing FDCPA provisions incorporated by § 1788.17).). The RFDCPA

                                   6   provides, in pertinent part:

                                   7                   “[E]very debt collector collecting or attempting to collect a consumer
                                                       debt shall comply with the provisions of Sections 1692b to 1692j,
                                   8                   inclusive, of, and shall be subject to the remedies in Section 1692k of,
                                                       Title 15 of the United States Code.
                                   9

                                  10   Cal. Civ. Code § 1788.17; see also Riggs v. Prober & Raphael, 681 F.3d 1097, 1100 (9th Cir.

                                  11   2012) (noting that “[t]he Rosenthal Act mimics or incorporates by reference the FDCPA’s

                                  12   requirements, including those described above, and makes available the FDCPA’s remedies for
Northern District of California
 United States District Court




                                  13   violations.”) (citing Cal. Civ. Code § 1788.17). Courts in the Ninth Circuit have rejected the

                                  14   argument that mere reference to the FDCPA in the context of an RFDCPA claim confers federal

                                  15   question jurisdiction. See Ghalehtak v. Fay Serv. LLC, No. 18-cv-02306-PJH, 2018 WL 2553570,

                                  16   at *2 (N.D. Cal. June 4, 2018) (collecting cases); see also Nevada v. Bank of Am. Corp., 672 F.3d

                                  17   661, 674-75 (9th Cir. 2012) (finding action was not removable on federal question grounds where

                                  18   complaint referenced violations of the FDCPA only in the context of its claim under Nevada’s

                                  19   Deceptive Trade Practices Act). The district court caselaw on this issue is on point and

                                  20   persuasive, especially given that the “removal statute is strictly construed against removal

                                  21   jurisdiction.” See Placer Dome, Inc., 582 F.3d at 1087.

                                  22           Accordingly, federal question jurisdiction does not exist and thus subject matter

                                  23   jurisdiction is lacking.

                                  24   II.     Request for Attorneys’ Fees

                                  25           District courts have discretion following issuance of an order remanding a removed case to

                                  26   state court to “require payment of just costs and any actual expenses, including attorney fees,

                                  27   incurred as a result of removal.” 28 U.S.C. § 1447(c); see also Martin v. Franklin Capital Corp.,

                                  28   546 U.S. 132, 139 (2005) (noting that “an award of fees under § 1447(c) is left to the district
                                                                                          6
                                   1   court’s discretion”). “The appropriate test for awarding fees under § 1447(c) should recognize the

                                   2   desire to deter removals sought for the purpose of prolonging litigation and imposing costs on the

                                   3   opposing party, while not undermining Congress’ basic decision to afford defendants a right to

                                   4   remove as a general matter, when the statutory criteria are satisfied.” Martin, 546 U.S. at 140.

                                   5   Thus, “[a]bsent unusual circumstances, courts may award attorney’s fees under § 1447(c) only

                                   6   where the removing party lacked an objectively reasonable basis for seeking removal.

                                   7   Conversely, when an objectively reasonable basis exists, fees should be denied.” Id. at 141.

                                   8          Plaintiff seeks an award of attorneys’ fees, arguing that Defendants’ removal was

                                   9   objectively unreasonable for two reasons: (1) “the law is abundantly clear that the RFDCPA is not

                                  10   a [f]ederal [q]uestion”; and (2) the amount in controversy requirement was not met for diversity

                                  11   jurisdiction. (Dkt. No. 11.) The Court disagrees and concludes that Defendants’ initial removal

                                  12   on the basis of diversity jurisdiction was not objectively unreasonable.
Northern District of California
 United States District Court




                                  13          First, the Court rejected Plaintiff’s identical “amount in controversy” argument in the

                                  14   related action and concluded that subject matter jurisdiction exists in that case based on the

                                  15   complete diversity of the parties and an amount in controversy that exceeds $75,000. See Greene,

                                  16   2019 WL 1331027, at *3-5. Plaintiff’s amount-in-controversy argument is the only argument

                                  17   asserted in his motion to remand as to diversity jurisdiction. (See generally Dkt. No. 11.)

                                  18          Second, while Fay Servicing apparently cannot prove that it is diverse from Plaintiff, the

                                  19   issue arose only when raised by the Court: both Plaintiff and Defendants were apparently unaware

                                  20   of the citizenship rules for a limited liability company (“LLC”). Defendants’ notice of removal

                                  21   asserted that Fay Servicing is an LLC organized in Delaware, with its principal place of business

                                  22   in Illinois. (Dkt. No. 1 at 5.) Those facts would establish diversity if Fay Servicing were a

                                  23   corporation; however, because Fay Servicing is an LLC, the crucial inquiry is the citizenship of its

                                  24   owners and members. See Johnson, 437 F.3d at 899. Of course, Fay Servicing is now on notice

                                  25   of the appropriate test and thus when removing any future cases must be able in good faith to

                                  26   allege that its owners and members are diverse from the plaintiff. But the Court does not fault Fay

                                  27   Servicing for not properly alleging citizenship upon removal in this case given that Plaintiff was

                                  28   not aware of the issue either.
                                                                                         7
                                   1          Because Defendants did not lack an objectively reasonable basis for removal on diversity

                                   2   jurisdiction grounds, the Court denies Plaintiff’s request for attorneys’ fees.

                                   3                                             CONCLUSION

                                   4          For the reasons set forth above, the Court GRANTS Plaintiff’s motion to remand because

                                   5   this case does not arise under federal law and the Court thus lacks subject matter jurisdiction under

                                   6   28 U.S.C. § 1331. Accordingly, the Court REMANDS this case to Contra Costa County Superior

                                   7   Court. The Court DENIES as moot Defendants’ motion to dismiss, (Dkt. No. 7), and vacates the

                                   8   hearing on that motion currently scheduled for May 23, 2019.

                                   9          This Order disposes of Docket Nos. 7 and 11. Upon remand, the Clerk shall close the case.

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 22, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     JACQUELINE SCOTT CORLEY
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
